On the trial the court, over the objection and exception of defendant, admitted evidence of facts tending to show vagrancy of defendant prior to the time covered by the indictment. This was error. The crime of vagrancy denounced by the statute, being a misdemeanor, is barred by the limitation of one year, and acts tending to prove that defendant might have been convicted of vagrancy before that time are not admissible to prove that he was guilty within the period covered by the indictment. For the errors of the court in admitting this character of evidence, the judgment is reversed, and the cause is remanded.
Reserved and remanded.